
	

113 HR 5883 IH: Fair Tax for Repatriation Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5883
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To lower the Federal tax on the earnings of American companies with foreign operations.
	
	
		1.Short title
			This Act may be cited as the Fair Tax for Repatriation Act.
		2.Lowering of Federal tax on earnings of overseas American companies
			(a)FindingsThe Congress finds that American companies with foreign operations are accumulating earnings
			 totaling as much as one trillion dollars, not repatriated to the United
			 States due to corporate income taxes as high as 35 percent. As a result of
			 this penalty, U.S. companies invest their earnings in foreign countries
			 with little to no consequence. However, if invested internally, these
			 funds could spur the development of U.S. jobs, capital assets, research,
			 and more. Whereas most developed countries, such as Germany, the United
			 Kingdom, and France all have a tax on corporate profits earned
			 internationally ranging from 0 percent to 2 percent, the United States has
			 not followed this lead. Therefore, the Congress must adopt legislation
			 lowering the Federal tax on earnings of American companies with foreign
			 operations to 5 percent. Implementation of this change has the ability to
			 raise Federal tax revenue by $50 billion, helping to fund the trillion
			 dollar stimulus.
			(b)American Jobs Creation Act of 2004 EliminationThe American Jobs Creation Act of 2004 allows American companies with foreign operations a one-time
			 tax break on earnings, decreasing the Federal tax from 35 percent to 5.25
			 percent. The Fair Tax for Repatriation Act would lower this tax from 5.25 percent to 5 percent permanently.
			3.Administration of the Fair Tax for Repatriation ActThe United States Department of the Treasury will be responsible for administrating and enforcing
			 the
			 Federal tax on earnings of American companies with foreign operations. The
			 Federal tax for U.S. corporations earning profits abroad will be a flat 5
			 percent.
		4.Enactment DateThis bill shall go into effect 90 days after passage.
		
